                  Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 1 of 27




 1   Craig A. Brandt (SBN 133905)
 2   LAW OFFICE OF CRAIG A. BRANDT
     5354 James Avenue
 3   Oakland, CA 94618
     Telephone: (510) 601-1309
 4   Email: craigabrandt@att.net
 5   Attorney for Plaintiff
     EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC
 6
 7
                                       UNITED STATES DISTRICT COURT
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9
10
     EDEN ENVIRONMENTAL CITIZEN’S                      )   Case No.:
11   GROUP, LLC, a California limited liability        )
     company,                                          )   COMPLAINT FOR INJUNCTIVE AND
12                                                     )
                    Plaintiff,                             DECLARATORY RELIEF, CIVIL
                                                       )
13                                                     )   PENALTIES AND REMEDIATION
            vs.                                        )
14                                                     )   (Federal Water Pollution Control Act, 33
     CHANNEL LUMBER CO., a California                  )   U.S.C. §§1251 et seq.)
15                                                     )
     corporation, MASSIMO DESIMONI, an                 )
16   individual; and DOES 1-10, inclusive,             )
                                                       )
17                                                     )
                    Defendants.                        )
18                                                     )
                                                       )
19                                                     )
20
21          Plaintiff EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC (“EDEN”) hereby
22   brings this civil action pursuant to the Federal Water Pollution Control Act, also known as the
23
     Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq.
24
                                                  INTRODUCTION
25
26        1.        This action is a citizen suit for injunctive relief, declaratory relief, civil penalties,

27   and remediation against Defendants for current and ongoing violations of the National Pollutant
28
     Discharge Elimination System (“NPDES”) permit requirements of the CWA.


                                           COMPLAINT – Page 1
                   Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 2 of 27




           2.        On or about December 8, 2020, EDEN provided a Notice of Defendant’s
 1
 2   violations of the CWA to the (1) Administrator of the United States Environmental Protection

 3   Agency (“EPA”), (2) EPA’s Regional Administrator for Region Nine, (3) Executive Director of
 4
     the State Water Resources Control Board (“State Board”) and (4) to Defendants, including a
 5
     copy delivered to the C.E.O. Massimo DeSimoni of Defendant CHANNEL LUMBER CO., by
 6
 7   certified mail, at 100 West Cutting Boulevard, Richmond, California (“the Facility”), as required

 8   by the CWA. 33 U.S.C. § 1365(b)(1)(A).
 9         3.        A copy of EDEN’s Notice of Intent to Sue is attached hereto as Exhibit “A” and
10
     incorporated herein by reference. (Exhibit A, “60-Day Notice of Violations and Intent to File
11
     Suit Under the Federal Water Pollution Control Act (“Clean Water Act”).”)
12
13         4.        More than sixty days have passed since EDEN’s Notice was properly and

14   lawfully served on Defendants, the State Board, and the Regional and National EPA
15   Administrators. EDEN is informed and believes, and thereupon alleges, that neither the National
16
     EPA, nor the State of California has commenced or is diligently prosecuting a court action to
17
     redress the violations alleged in this complaint. This action’s claim for civil penalties is not
18
19   barred by any prior administrative penalty under section 309(g) of the CWA, 33 U.S.C. §

20   1319(g).
21
                          JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT
22
           5.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
23
24   section 1331 (federal question), and 33 U.S.C. section 1365(a) (CWA citizen suit jurisdiction).

25   The relief requested is authorized pursuant to 28 U.S.C. sections 2201-2202 (declaratory relief),
26   33 U.S.C. sections 1319(b), 1365(a) (injunctive relief), and 33 U.S.C. sections 1319(d), 1365(a)
27
     (civil penalties).
28


                                           COMPLAINT – Page 2
                  Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 3 of 27




          6.        The Permit under which this case arises is a Federally required permit based upon
 1
 2   California state substantive law. (Southern California Alliance of Publicly Owned Treatment

 3   Works v. U.S. Environmental Protection Agency (9th Cir. 2017), 853 F.3d 1076; Dept. of
 4
     Finance v. Commission on State Mandates, 1 Cal.5th 749 (2016))
 5
          7.        By its express language, a violation of the State permit constitutes a per se
 6
 7   violation of the Federal Clean Water Act. (California’s Industrial General Permit Order 2014-

 8   0057 DWQ, NPDES Order No. CAS000001, Section XXI.A)
 9        8.        Venue is proper because Defendants reside in and the events or omissions giving
10
     rise to EDEN’s claims occurred in this District. 28 U.S.C. §1391(b)(1), (2). Venue is also proper
11
     because the Facility’s CWA violations have occurred and are occurring within the District. 33
12
13   U.S.C. § 1365(c)(1).

14                                                   PARTIES
15        9.        Plaintiff EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC (“EDEN”) is an
16
     environmental membership group organized under the laws of the State of California as a limited
17
     liability company on June 1, 2018. EDEN previously existed as an unincorporated
18
19   environmental citizen’s association, with members who remain associated with EDEN as of the

20   date of the filing of this Complaint.
21
         10.        EDEN’s organizational purpose is the protection, preservation and enhancement
22
     of California’s waterways. Its mission is implemented by enforcing the provisions of the
23
24   Federal Clean Water Act and California’s Industrial General Permit by seeking redress from

25   environmental harms caused by Industrial Dischargers who pollute the Waters of the United
26   States, through community education and citizen suit enforcement when necessary.
27
28


                                             COMPLAINT – Page 3
                  Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 4 of 27




            11.      EDEN’s members donate their time and money resources to protect, enhance, and
 1
 2   assist in the preservation and restoration of rivers, creeks, streams, wetlands, vernal pools, and

 3   their tributaries located in California.
 4
            12.      EDEN has members throughout California. Some of EDEN’s members reside
 5
     and work near the San Francisco Bay (the “Receiving Waters” for Defendant CHANNEL
 6
 7   LUMBER CO.’s Facility storm water run-off), and use those waters and their watersheds for

 8   surfing, kayaking, camping, cycling, recreation, sports, fishing, swimming, hiking, photography,
 9   nature walks and scientific study. Their use and enjoyment of these natural resources have been
10
     and continue to be adversely impaired by Defendants’ failure to comply with the procedural and
11
     substantive requirements of the California Industrial General Permit and Federal Clean Water
12
13   Act.

14          13.      EDEN has standing as an association to bring this suit against Defendants, as at
15   least one of EDEN’s current members is experiencing ongoing and continuing harm particular to
16
     him or her as a specific result of Defendants’ violations of the CWA, and the resulting adverse
17
     effects to the environment and the Receiving Waters downstream from the Facility, and has
18
19   experienced such harm since at least the date that EDEN provided to Defendants a 60-day Notice

20   of Intent to Sue.
21
            14.      Specifically, the individual member(s) who are experiencing harm from
22
     Defendants’ violations of the CWA are reluctant to utilize the Receiving Waters downstream
23
24   from the Facility as specified in Paragraph 10, above, due to the pollution caused by Defendants’

25   environmental violations that EDEN’s members believe has entered into the Facility’s Receiving
26   Waters; and the aesthetic and recreational interests of these members has been adversely
27
     impacted.
28


                                            COMPLAINT – Page 4
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 5 of 27




         15.        Defendants’ ongoing violations of the General Permit and the CWA have and will
 1
 2   continue to cause irreparable harm to EDEN and certain of its current members, for which they

 3   have no plain, speedy, or adequate remedy. The relief requested will redress the ongoing injury
 4
     in fact to EDEN and its members. Litigation of the claims asserted and the relief requested in
 5
     this Complaint will not require the participation in this lawsuit of individual members of EDEN.
 6
 7       16.        EDEN is informed and believes, and on such information and belief alleges, that

 8   Defendant CHANNEL LUMBER CO., located at 100 West Cutting Boulevard, Richmond,
 9   California, was formed on or about July 30, 1956 as a California corporation, and according to
10
     the Regional Water Board’s records, does not have an Industrial General Permit for the Facility.
11
         17.        EDEN is informed and believes, and on such information and belief alleges that
12
13   Defendant MASSIMO DESIMONI is the Chief Executive Officer for the Facility according to

14   the documents on file with the Secretary of State.
15                                      STATUTORY BACKGROUND
16
         18.        Congress declared that the Federal Clean Water Act was designed to “restore and
17
     maintain the chemical, physical, and biological integrity of the Nation’s waters” through federal
18
19   and state cooperation to develop and implement “programs for preventing, reducing, or

20   eliminating the pollution of navigable waters and ground waters.” 33 U.S.C. §§ 1251(a), 1252(a).
21
         19.        Section 301(a) of the Act, 33 U.S.C. § 1311(a), prohibits the discharge of any
22
     pollutant into waters of the United States, unless such discharge is in compliance with various
23
24   enumerated sections of the Act. Among other things, Section 301(a) prohibits discharges not

25   authorized by, or in violation of, the terms of an NPDES permit issued pursuant to Section 402
26   of the Act, 33 U.S.C. § 1342.
27
28


                                          COMPLAINT – Page 5
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 6 of 27




         20.        Section 402(p) of the Act establishes a framework for regulating municipal and
 1
 2   industrial storm water discharges under the NPDES program. 33 U.S.C. § 1342(p). States with

 3   approved NPDES permit programs are authorized by Section 402(p) to regulate industrial storm
 4
     water discharges through individual permits issued to dischargers or through the issuance of a
 5
     single, statewide general permit applicable to all industrial storm water dischargers. 33 U.S.C. §
 6
 7   1342(p).

 8       21.        Pursuant to Section 402 of the Act, 33 U.S.C. § 1342, the Administrator of the
 9   U.S. EPA has authorized California’s State Board to issue NPDES permits including general
10
     NPDES permits in California.
11
            General Permit
12
13       22.        The State Board elected to issue a statewide general permit for industrial storm

14   water discharges. The State Board originally issued the General Permit on November 19, 1991,
15   and modified it on September 17, 1992. The State Board reissued the General Permit on April
16
     17, 1997, and again on April 1, 2014 (the “2015 Permit” or “General Permit”), pursuant to
17
     Section 402(p) of the Clean Water Act, 33 U.S.C. § 1342(p). The 1997 Permit was in effect
18
19   between 1997 and June 30, 2015. The 2015 Permit went into effect on July 1, 2015. The 2015

20   Permit maintains or makes more stringent the same requirements as the 1997 Permit.
21
         23.        In order to discharge storm water lawfully in California, industrial dischargers
22
     must comply with the terms of the General Permit or have obtained and complied with an
23
24   individual NPDES permit. 33 U.S.C. § 1311(a).

25       24.        The General Permit contains several prohibitions. Effluent Limitation V(A) of the
26   General Permit requires dischargers to reduce or prevent pollutants in their storm water
27
     discharges through implementation of the Best Available Technology Economically Achievable
28


                                          COMPLAINT – Page 6
                  Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 7 of 27




     (“BAT”) for toxic and nonconventional pollutants and the Best Conventional Pollutant Control
 1
 2   Technology (“BCT”) for conventional pollutants. Discharge Prohibition III(C) of the General

 3   Permit prohibits storm water discharges and authorized non-storm water discharges that cause or
 4
     threaten to cause pollution, contamination, or nuisance.
 5
         25.        Receiving Water Limitation VI(B) of the General Permit prohibits storm water
 6
 7   discharges to any surface or ground water that adversely impact human health or the

 8   environment. Receiving Water Limitation VI(A) and Discharge Prohibition III(D) of the Permit
 9   prohibit storm water discharges that cause or contribute to an exceedance of any applicable water
10
     quality standards contained in Statewide Water Quality Control Plan or the applicable Regional
11
     Board’s Basin Plan.
12
13       26.        In addition to absolute prohibitions, the General Permit contains a variety of

14   substantive and procedural requirements that dischargers must meet. Facilities discharging, or
15   having the potential to discharge, storm water associated with industrial activity which have not
16
     obtained an individual NPDES permit must apply for coverage under the State’s General Permit
17
     by filing a Notice of Intent to Comply (“NOI”). Dischargers have been required to file NOIs
18
19   since March 30, 1992.

20       27.        Dischargers must develop and implement a Storm Water Pollution Prevention
21
     Plan (“SWPPP”). The SWPPP must describe storm water control facilities and measures that
22
     comply with the BAT and BCT standards. The objective of the SWPPP requirement is to
23
24   identify and evaluate sources of pollutants associated with industrial activities that may affect the

25   quality of storm water discharges and authorized non-stormwater discharges from the facility,
26   and to implement best management practices (“BMPs”) to reduce or prevent pollutants
27
     associated with industrial activities in storm water discharges and authorized non-storm water
28


                                           COMPLAINT – Page 7
                  Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 8 of 27




     discharges. General Permit, Section X(C). These BMPs must achieve compliance with the
 1
 2   General Permit’s effluent limitations and receiving water limitations, including the BAT and

 3   BCT technology mandates.
 4
         28.          To ensure compliance with the General Permit, the SWPPP must be evaluated and
 5
     revised as necessary. General Permit, Section X(B).
 6
 7       29.          Failure to develop or implement an adequate SWPPP, or to update or revise an

 8   existing SWPPP as required, is a violation of the General Permit. General Permit, Fact Sheet
 9   Section I (1).
10
         30.          Sections X(D) – X(I) of General Permit set forth the requirements for a SWPPP.
11
     Among other requirements, the SWPPP must include a pollution prevention team; a site map; a
12
13   list of significant materials handled and stored at the site; a description of potential pollutant

14   sources; an assessment of potential pollutant sources; and a description of a specific mandatory
15   set of minimum BMPs to be implemented at the facility that will reduce or prevent pollutants in
16
     storm water discharges and authorized non-stormwater discharges.
17
         31.          The General Permit further requires dischargers to implement and maintain, to the
18
19   extent feasible, any one or more of the following advanced BMPs necessary to reduce or prevent

20   discharges of pollutants in industrial storm water discharges: exposure minimization BMPs,
21
     storm water containment and discharge reduction BMPs, treatment control BMPs, and other
22
     advanced BMPs. General Permit, Section X(H)(2). Failure to implement advanced BMPs as
23
24   necessary to achieve compliance with either technology or water quality standards is a violation

25   of the General Permit.
26       32.          The General Permit also requires that the SWPPP include BMP Descriptions and
27
     a BMP Summary Table. General Permit, Section X(H)(4), (5).
28


                                            COMPLAINT – Page 8
                  Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 9 of 27




         33.        The General Permit requires dischargers to develop and implement an adequate
 1
 2   written Monitoring and Reporting Program. The primary objective of the Monitoring and

 3   Reporting Program is to detect and measure the concentrations of pollutants in a facility’s
 4
     discharge to ensure compliance with the General Permit’s discharge prohibitions, effluent
 5
     limitations, and receiving water limitations.
 6
 7       34.        As part of their monitoring program, Dischargers must identify all storm water

 8   discharge locations that produce a significant storm water discharge, evaluate the effectiveness
 9   of BMPs in reducing pollutant loading, and evaluate whether pollution control measures set out
10
     in the SWPPP are adequate and properly implemented.
11
         35.        Section XI(B) of the General Permit requires that Dischargers collect and analyze
12
13   storm water samples from two qualifying storm events (“QSEs”) during the first half of each

14   reporting year (July 1 to December 31) and two QSEs during the second half of each reporting
15   year (January 1 to June 30), and that the samples be collected from all outfalls identified in the
16
     Facility SWPPP.
17
         36.        A QSE is a precipitation event that produces a discharge for at least one drainage
18
19   area and is preceded by 48 hours with no discharge from any drainage area. General Permit

20   Section XI(B)(2)
21
         37.        Once the storm water samples have been collected, the General Permit requires
22
     that the Discharger deliver the samples to a qualified laboratory for analysis within 48 hours of
23
24   collection (General Permit, Attachment H) and upload into SMARTS the resulting laboratory

25   reports within 30 days from receipt of the report. General Permit Section XI(B)(4)
26
27
28


                                           COMPLAINT – Page 9
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 10 of 27




         38.          Facilities are also required to make monthly visual observations of storm water
 1
 2   discharges. The visual observations must represent the quality and quantity of the facility’s storm

 3   water discharges from the storm event. General Permit, Section XI(A)
 4
         39.          The General Permit requires operators to conduct an Annual Comprehensive
 5
     Facility Compliance Evaluation (“Annual Evaluation”) that evaluates the effectiveness of current
 6
 7   BMPs and the need for additional BMPs based on visual observations and sampling and analysis

 8   results. General Permit, Section XV.
 9       40.          Under the General Permit, facilities must analyze storm water samples for pH, oil
10
     & grease and total suspended solids, as well as additional parameters indicated in the Permit by
11
     facility type and those parameters identified by the Discharger on a facility-specific basis that
12
13   serve as indicators of the presence of all industrial pollutants identified in the pollutant source

14   assessment. General Permit, Section XI(B)(6)(c).
15       41.          The United States EPA has established Parameter Benchmark Values as
16
     guidelines for determining whether a facility discharging industrial storm water has implemented
17
     the requisite BAT and BCT. These benchmarks represent pollutant concentrations at which a
18
19   storm water discharge could potentially impair, or contribute to impairing, water quality, or

20   affect human health from ingestion of water or fish.
21
         42.          The Numeric Action Levels (“NALs”) in the General Permit are derived from
22
     these benchmarks. The Permit incorporates annual NALs, which are derived from the 2008
23
24   MSGP benchmark values, and instantaneous maximum NALs, which are derived from a Water

25   Board dataset.
26
27
28


                                           COMPLAINT – Page 10
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 11 of 27




         43.          The following annual NALs have been established under the General Permit for
 1
 2   pollution parameters applicable to the Facility: pH – 6.0 - 9.0 standard units (“S.U.”); total

 3   suspended solids (“TSS”) – 100 mg/L; oil & grease (“O&G”) – 15 mg/L.
 4
         44.          An exceedance of an annual NAL occurs when the average of all samples
 5
     obtained for an entire facility during a single reporting year is greater than a particular annual
 6
 7   NAL. The reporting year runs from July 1 to June 30. An instantaneous maximum NAL

 8   exceedance occurs when two or more analytical results from samples taken for any single
 9   parameter within a reporting year exceed the instantaneous maximum NAL value (for TSS and
10
     O&G) or are outside of the instantaneous maximum NAL range for pH. General Permit Section
11
     XII(A)
12
13       45.          When a discharger exceeds an applicable NAL, it is elevated to “Level 1 Status,”

14   which requires a revision of the SWPPP and additional BMPs. If a discharger exceeds an
15   applicable NAL during Level 1 Status, it is then elevated to “Level 2 Status.” General Permit
16
     Section XII(C)
17
         46.          For Level 2 Status, a discharger is required to submit an Action Plan requiring a
18
19   demonstration of either additional BMPs to prevent exceedances, a determination that the

20   exceedance is solely due to non-industrial pollutant sources, or a determination that the
21
     exceedance is solely due to the presence of the pollutant in the natural background. General
22
     Permit Section XII(D)
23
24       47.          Section XVI(A) of the General Permit requires that all Dischargers must certify

25   and submit via SMARTS an Annual Report no later than July 15th following each reporting year
26   using the standardized format and checklists in SMARTS.
27
28


                                           COMPLAINT – Page 11
                  Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 12 of 27




         48.          Furthermore, Section XXI(L) of the General Permit provides that all documents
 1
 2   submitted to SMARTS, including SWPPPs and Annual Reports, be certified by a legally

 3   responsible party or duly authorized representative of the Facility, with the following
 4
     certification:
 5
            “I certify under penalty of law that this document and all Attachments were prepared
 6   under my direction or supervision in accordance with a system designed to assure that qualified
 7   personnel properly gather and evaluate the information submitted. Based on my inquiry of the
     person or persons who manage the system or those persons directly responsible for gathering the
 8   information, to the best of my knowledge and belief, the information submitted is, true, accurate,
     and complete. I am aware that there are significant penalties for submitting false information,
 9   including the possibility of fine and imprisonment for knowing violations."
10
11       49.          Section XXI(N) of the General Permit provides that any person who knowingly
12   makes any false material statement, representation, or certification in any record or other
13
     document submitted or required to be maintained under the General Permit, including reports of
14
     compliance or noncompliance shall upon conviction, be punished by a fine of not more than
15
16   $10,000, or by imprisonment for not more than two years, or by both. See also Clean Water Act

17   section 309(c)(4)
18
             San Francisco Bay Regional Basin Plan
19
         50.          The Water Quality Control Board, San Francisco Bay Region has adopted the
20
     “San Francisco Bay Basin (Region 2) Water Quality Control Plan” (“Basin Plan”), as amended
21
22   by Resolution No. R2-2010-0100, setting forth the Water Quality Standards (“WQS”) and

23   beneficial uses for San Francisco Bay and its tributaries.
24
         51.          The Beneficial Uses for San Francisco Bay are industrial service supply, shellfish
25
     harvesting, fish migration, preservation of rare and endangered species, fish spawning,
26
27   commercial and sportfishing, estuarine habitat, wildlife habitat, recreational activities involving

28


                                           COMPLAINT – Page 12
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 13 of 27




     contact with water, recreational activities involving proximity to water, and navigation. See
 1
 2   Basin Plan, Table 2-1.

 3       52.        Surface waters that cannot support the Beneficial Uses of those waters listed in
 4
     the Basin Plans are designated as impaired water bodies pursuant to Section 303(d) of the Clean
 5
     Water Act, 33 U.S.C. § 1313(d).
 6
 7       53.        Polluted discharges from industrial sites, such as the Facility, contribute to the

 8   degradation of these already impaired surface waters and aquatic-dependent wildlife. Discharges
 9   of pollutants at levels above WQS contribute to the impairment of the Beneficial Uses of the
10
     waters receiving the discharges. WQS applicable to dischargers covered by the Storm Water
11
     Permit include, but are not limited to, those set out in the Basin Plan and in the Criteria for
12
13   Priority Toxic Pollutants for the State of California (“CTR”), 40 C.F.R. § 131.38.

14       54.        The Basin Plan sets forth, among other things, narrative WQS for floating
15   material, O&G, sediment, settleable matter, and suspended materials, and sets forth numeric
16
     WQS for pH, arsenic, cadmium, chromium VI, copper, cyanide, lead, mercury, nickel, selenium,
17
     silver, tributyltin, zinc, and hydrocarbons (“PAHs”). See Basin Plan §§ 3.3.6, 3.3.7, 3.3.9, 3.3.12-
18
19   3.3.14, 3.3.21, and Table 3-3.

20       55.        The Basin Plan also includes site specific objectives (“SSOs”), which are WQS
21
     for specific sites, for certain pollutants of concern, including copper and nickel. See Basin Plan,
22
     Table 3-3A. The CTR includes numeric criteria set to protect human health and the environment
23
24   in the State of California.

25       56.        Discharges with pollutant levels in excess of the CTR criteria, the Basin Plan
26   standards, and/or other applicable WQS are violations of Receiving Water Limitations in Section
27
     VI(A) of the General Permit.
28


                                          COMPLAINT – Page 13
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 14 of 27




            Citizen Suit Provision of the CWA
 1
 2       57.        Under the CWA, any citizen may commence a civil action against any person

 3   who is alleged to be in violation of an effluent standard or limitation under the CWA or an Order
 4
     issued by a State with respect to such a standard or limitation. 33 U.S.C. §1365(a)(1). No action
 5
     may be commenced “prior to sixty days after the plaintiff has given notice of the alleged
 6
 7   violation (i) to the [EPA] Administrator, (ii) to the State in which the alleged violation occurs,

 8   and (iii) to any alleged violator of the standard, limitation, or order.” 33 U.S.C. § 1365(b)(1)(A).
 9   By including a citizen suit provision in the CWA, Congress ensured that the purposes and
10
     requirements of the CWA would be enforced, either by the United States government or by
11
     concerned citizens.
12
13       58.        In furtherance of the water preservation goals established by the CWA, the citizen

14   suit provision confirms the district court’s jurisdiction to apply any appropriate civil penalties
15   under section 1319(d). 33 U.S.C. § 1365(a). Section 1319(d) declares that any person who
16
     violates any permit condition or limitation implementing any of such sections in an NPDES
17
     permit shall be subject to a civil penalty not to exceed $46,192 per day for each violation
18
19   occurring before November 2, 2015, and $51,570.00 per day per violation for violations

20   occurring after November 2, 2015. 33 U.S.C. § 1319(d); 40 C.F.R. § 19.4; General Permit
21
     XXI.Q.1.
22
         59.        Violations of provisions of the General Permit, including those detailed below,
23
24   constitute violations of the CWA and are subject to civil penalties. General Permit § XXI; 33

25   U.S.C. §§ 1319(d), 1342; 40 C.F.R. §§ 19.1-19.4.
26
27
28


                                          COMPLAINT – Page 14
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 15 of 27




                       FACTUAL ALLEGATIONS WHICH GIVE RISE TO CLAIMS
 1
 2       60.        Defendant CHANNEL LUMBER CO. is an establishment that is primarily

 3   engaged in millwork and the Facility falls within the standard industrial classification (“SIC”)
 4
     Codes 2421 and 2431.
 5
         61.        EDEN is informed and believes that Defendant CHANNEL LUMBER CO. is a
 6
 7   business that engages in manufacturing fabricated wood millwork, including a planing mill (i.e.,

 8   a wood working establishment in which wood is smoothed, cut, matched and fitted) that is
 9   primarily engaged in producing millwork. EDEN is informed and believes that the Facility falls
10
     under SIC code 2431 - Millwork.
11
         62.        EDEN is informed and believes that Defendant CHANNEL LUMBER CO. is an
12
13   business that engages in the sawing of rough lumber and timber from logs and bolts, or resawing

14   cants and flitches into lumber, including box lumber and softwood cut stock or a planing mill
15   combined with sawmill or a separately operated planing mill which is engaged primarily in
16
     producing surface lumber and standard workings or patterns of lumber. EDEN is informed and
17
     believes that the Facility falls under SIC code 2421 – Sawmills and Planing Mills, General.
18
19       63.        EDEN is informed and believes that CHANNEL LUMBER CO. stores industrial

20   materials outdoors that can be exposed to storm water, eroded by wind, and otherwise
21
     contaminate the surrounding watershed.
22
         64.        EDEN is informed and believes that based on its investigation, including a review
23
24   of the Regional Water Board’s records, aerial photography storm water is collected and

25   discharged from the Facility through a series of channels that discharge via at least one outfall.
26   The outfall discharges storm water and pollutants contained in that storm water directly into the
27
     San Francisco Bay, a navigable Water of the United States.
28


                                          COMPLAINT – Page 15
                   Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 16 of 27




         65.         Plaintiff is informed and believes, and thereupon alleges that the storm water
 1
 2   flows over the surface of the Facility where industrial activities occur and areas where airborne

 3   materials associated with the industrial processes at the facility may settle onto the ground.
 4
     Plaintiff is informed and believes, and thereupon alleges that storm water flowing over these
 5
     areas collects suspended sediment, dirt, metals, and other pollutants as it flows towards the storm
 6
 7   water channels.

 8       66.         On information and belief, Plaintiff alleges that there are insufficient structural
 9   storm water control measures installed at the Facility. Plaintiff is informed and believes, and
10
     thereupon alleges, that the management practices at the Facility are currently inadequate to
11
     prevent the sources of contamination described above from causing the discharge of pollutants to
12
13   waters of the United States.

14             Failure to Apply for NPDES Coverage Under the General Permit
15       67.         Defendant CHANNEL LUMBER CO. began its operations at the Facility on or
16
     about July 30, 1956.
17
         68.         Defendant’s SIC codes requires it to obtain NPDES coverage under the General
18
19   Permit.

20       69.         Plaintiff is informed and believes, and thereupon alleges that between July 30,
21
     1956 and the present, Defendant CHANNEL LUMBER CO. operated its Facility without
22
     obtaining NPDES coverage under the General Permit. Plaintiff is further informed and believes,
23
24   and thereupon alleges that Defendant CHANNEL LUMBER CO. was discharging storm water

25   into the San Francisco Bay without an NPDES permit and had failed to take action to prevent or
26   minimize such discharges, in violation of the CWA.
27
28


                                           COMPLAINT – Page 16
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 17 of 27




            Non-Existent SWPPP and Site Map
 1
 2       70.        On information and belief, Plaintiff alleges that since at least the beginning of the

 3   Facility’s operations, Defendant CHANNEL LUMBER CO. has failed to develop a SWPPP and
 4
     a Site Map for the Facility.
 5
         71.        Information available to EDEN indicates that as a result of these practices, storm
 6
 7   water containing excessive pollutants is being discharged during rain events into the San

 8   Francisco Bay, including the pollutants of pH affected substances, Total Suspended Solids
 9   (“TSS”) and Oil & Grease (“O&G”).
10
            Monitoring and Reporting
11
         72.        On information and belief, EDEN alleges that Defendant CHANNEL LUMBER
12
13   CO. does not have a storm water monitoring program at its Facility since at least the beginning

14   of the Facility’s operations, as required by the General Permit.
15       73.        On information and belief, EDEN alleges that Defendants have failed to conduct
16
     monthly visual observations of storm water discharges at the Facility since at least the beginning
17
     of the Facility’s operations, as required by the General Permit.
18
19       74.        Information available to EDEN indicates that as a result of these practices, storm

20   water containing excessive pollutants is being discharged during rain events from the Facility to
21
     the San Francisco Bay.
22
            Failure to Collect and Analyze Storm Water Samples
23
24       75.        The Defendant CHANNEL LUMBER CO. is required to collect and analyze two

25   storm water samples from the first half of the reporting year and two storm water samples for the
26   second half of the reporting year.
27
         76.        On information and belief, Eden alleges that Defendant CHANNEL LUMBER
28


                                          COMPLAINT – Page 17
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 18 of 27




     CO. failed to collect and analyze any storm water samples at the Facility since at least the
 1
 2   beginning of the Facility’s operations, as required by the General Permit.

 3       77.        Information available to EDEN indicates that as a result of these practices, storm
 4
     water containing excessive pollutants is being discharged during rain events from the Facility to
 5
     the San Francisco Bay.
 6
 7                  Failure to File Annual Reports

 8       78.        EDEN is informed and believes that Defendants have failed to comply with
 9   Section XVI(A) of the General Permit, which provides that Dischargers shall certify and submit
10
     by way of SMARTS an Annual Report no later than July 15th following each reporting year.
11
         79.        The Annual Report shall include a Compliance Checklist that indicates whether
12
13   the Discharger has addressed all the General Permit requirements; an explanation for any non-

14   compliance with the General Permit requirements, and an identification of all revisions made to
15   the SWPPP within the reporting year.
16
         80.        On information and belief, Eden alleges that Defendants have failed to file any
17
     Annual Reports since at least the beginning of the Facility’s operations, as required by the
18
19   General Permit.

20       81.        Information available to EDEN indicates that as a result of these practices, storm
21
     water containing excessive pollutants is being discharged during rain events from the Facility to
22
     the San Francisco Bay.
23
24          Failure to Implement BAT/BCT and BMPs

25       82.        EDEN is informed and believes that Defendant CHANNEL LUMBER CO. has
26   failed, since at least the beginning of the Facility’s operations, to identify and implement Best
27
     Management Practices (“BMPs”) at its Facility that comply with the requirements of the General
28


                                          COMPLAINT – Page 18
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 19 of 27




     Permit for best conventional treatment (BCT) for conventional pollutants, and best available
 1
 2   technology (BAT) for toxic and non-conventional pollutants. These technology-based pollution

 3   controls are required to be implemented in a manner that reflects best industry practice
 4
     considering technological availability and economic practicability and achievability. General
 5
     Permit Sections I(C), V(A).
 6
 7       83.        Information available to EDEN indicates that as a result of these practices, storm

 8   water containing excessive pollutants is being discharged during rain events from the Facility to
 9   the San Francisco Bay.
10
            Failure to Train Employees
11
         84.        The General Permit requires all Facilities to designate a Legally Responsible
12
13   Person to implement the requirements of the Permit, who is then responsible for appointing a

14   Pollution Prevention Team and ensuring that the Team is properly trained in at least the
15   following minimum requirements: BMP implementation, BMP effectiveness evaluations, visual
16
     observations, and monitoring activities.
17
         85.        Defendant CHANNEL LUMBER CO.’s failure to train its employees and
18
19   designate a Pollution Prevention Team is evidenced by the Facility’s failure to develop and

20   implement a SWPPP or adequate BMPs at the Facility, failure to conduct monthly visual
21
     observations, and failure to comply with required storm water sampling and analysis procedures.
22
         86.        On information and belief, Eden alleges that Defendant CHANNEL LUMBER
23
24   CO. failed to appoint a Pollution Prevention Team for the Facility since at least the beginning of

25   the Facility’s operations, as required by the General Permit.
26
27
28


                                         COMPLAINT – Page 19
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 20 of 27




         87.         Information available to EDEN indicates that as a result of these practices, storm
 1
 2   water containing excessive pollutants is being discharged during rain events from the Facility to

 3   the San Francisco Bay.
 4
         88.         Information available to Plaintiff indicates that Defendant has not fulfilled the
 5
     requirements set forth in the General Permit for discharges from the Facility due to the continued
 6
 7   discharge of contaminated storm water. Plaintiff is informed and believes, and thereupon

 8   alleges, that all the violations alleged in this Complaint are ongoing and continuing.
 9                                     FIRST CAUSE OF ACTION
10                     Failure to Apply for NDPES Coverage under the General Permit
                     Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
11
         89.         Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set
12
13   forth herein.

14       90.         The General Permit contains, in Attachment A, a list of Standard Industrial
15   Classification (SIC) Codes which indicate the types of facilities which must apply for coverage
16
     under the General Permit.
17
         91.         Defendant CHANNEL LUMBER CO’s facility SIC Codes (reflecting its primary
18
     operations) establish that it is primarily engaged in millwork including a planing mill, with the
19
20   standard industrial classification (“SIC”) Codes 2421 and 2431 which includes those industries

21   that must apply for General Permit coverage.
22
         92.         Defendant CHANNEL LUMBER CO. has operated without General Permit
23
     coverage at the Facility since at least the beginning of the Facility’ operations.
24
25       93.         Defendant CHANNEL LUMBER CO. has failed to date to apply for General

26   Permit coverage for its Facility.
27       94.         Each day since at least at least the beginning of the Facility’s operations, that
28


                                           COMPLAINT – Page 20
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 21 of 27




     Defendant CHANNEL LUMBER CO. has failed to apply for General Permit coverage in
 1
 2   violation of the General Permit is a separate and distinct violation of the General Permit against

 3   all Defendants. Noncompliance with the General Permit constitutes a violation of the CWA
 4
     against all Defendants. General Permit § XXI.A; 33 U.S.C. § 1342.
 5
 6                                  SECOND CAUSE OF ACTION
               Failure to Develop a Storm Water Pollution Prevention Plan and Site Map
 7                  (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
 8
         95.         Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set
 9
     forth herein.
10
11       96.         The General Permit requires dischargers of storm water associated with industrial

12   activity to develop and implement a SWPPP and Site Map.
13
         97.         As outlined herein, Defendants have failed to develop and implement any SWPPP
14
     or Site Map for the Facility.
15
16       98.         Each day since at least the beginning of the Facility’s operations, that Defendants

17   failed to develop a SWPPP for the Facility is a separate and distinct violation of the General
18   Permit and Section 301(a) of the Act, 33 U.S.C. § 1311(a) against all Defendants.
19
                                        THIRD CAUSE OF ACTION
20                         Failure to Develop a Monitoring and Reporting Program
                     (Violation of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
21
22       99.         Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set

23   forth herein.
24      100.         The General Permit requires dischargers of storm water associated with industrial
25
     activity to have developed and be implementing a monitoring and reporting program (including
26
     sampling and analysis of discharges) that complies with the terms of the General Permit.
27
28


                                           COMPLAINT – Page 21
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 22 of 27




        101.         As outlined herein, Defendants have failed to develop and implement a
 1
 2   monitoring and reporting program for its Facility.

 3      102.         Defendant CHANNEL LUMBER CO’s ongoing failure to develop and
 4
     implement a monitoring and reporting program are evidenced by its failure to collect storm water
 5
     samples pursuant to the requirements of the General Permit.
 6
 7      103.         Each day since at least the beginning of the Facility’s operations, that Defendants

 8   have failed to develop and implement a monitoring and reporting program for its Facility in
 9   violation of the General Permit is a separate and distinct violation of the General Permit and
10
     Section 301(a) of the Act, 33 U.S.C. § 1311(a) against all Defendants. The absence of requisite
11
     monitoring and analytical results are ongoing and continuous violations of the Act.
12
13      104.         Noncompliance with the General Permit constitutes a violation of the CWA

14   against all Defendants. General Permit § XXI.A; 33 U.S.C. § 1342.
15
16                                   FOURTH CAUSE OF ACTION
                                  Failure to Implement the Best Available and
17                                 Best Conventional Treatment Technologies
                     (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
18
19      105.         Plaintiff re-alleges and incorporates all the preceding paragraphs as if fully set

20   forth herein.
21      106.         The General Permit’s SWPPP requirements and Effluent Limitation Section V(A)
22
     of the General Permit require dischargers to reduce or prevent pollutants in their storm water
23
     discharges through implementation of BAT for toxic and nonconventional pollutants and BCT
24
25   for conventional pollutants.

26      107.         Defendants failed to implement BAT and BCT at the Facility for pollutants of pH
27
     affected substances, Total Suspended Solids (“TSS”) and Oil & Grease (“O&G”), and other
28


                                           COMPLAINT – Page 22
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 23 of 27




     potentially un-monitored pollutants, in violation of Effluent Limitation Section V(A) of the
 1
 2   General Permit.

 3      108.         Each day since at least the beginning of the Facility’s operations, that Defendants
 4
     have failed to develop and implement BAT and BCT in violation of the General Permit is a
 5
     separate and distinct violation of the General Permit and Section 301(a) of the Act, 33 U.S.C. §
 6
 7   1311(a) against all Defendants.

 8
                                      FIFTH CAUSE OF ACTION
 9                              Discharges of Contaminated Storm Water
                              in Violation of Permit Conditions and the Act
10
                                  (Violations of 33 U.S.C. §§ 1311, 1342)
11
        109.         Plaintiff re-alleges and incorporates all of the preceding paragraphs as if fully set
12
     forth herein.
13
14      110.         Discharge Prohibition Section III(C) of the General Permit prohibits storm water

15   discharges and authorized non-storm water discharges that cause or threaten to cause pollution,
16
     contamination, or nuisance. Receiving Water Section VI(B) of the General Permit prohibits
17
     storm water discharges to any surface or ground water that adversely impact human health or the
18
19   environment. Receiving Water Limitation Section VI(A) and Discharge Prohibition Section

20   III(D) of the Permit prohibit storm water discharges that cause or contribute to an exceedance of
21   any applicable water quality standards contained in Statewide Water Quality Control Plan or the
22
     applicable Regional Board’s Basin Plan.
23
        111.         Plaintiff is informed and believes, and thereupon alleges, that since at least the
24
25   beginning of the Facility’s operations, Defendant CHANNEL LUMBER CO. has been

26   discharging polluted storm water from the Facility, in excess of applicable water quality
27
     standards in violation of Receiving Water Limitation Section VI(A) and Discharge Prohibition
28
     Section III(D) of the General Permit.

                                           COMPLAINT – Page 23
                   Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 24 of 27




        112.         During every rain event, storm water flows freely over exposed materials, waste
 1
 2   products, and other accumulated pollutants at the Facility, becoming contaminated with the

 3   pollutants of pH affected substances, Total Suspended Solids (“TSS”) and Oil & Grease
 4
     (“O&G”) and other potentially un-monitored pollutants at levels above applicable water quality
 5
     standards. The storm water then flows untreated into San Francisco Bay.
 6
 7      113.         Plaintiff is informed and believes, and thereupon alleges, that these discharges of

 8   contaminated storm water are causing or contributing to the violation of the applicable water
 9   quality standards in a Statewide Water Quality Control Plan and/or the applicable Regional
10
     Board’s Basin Plan in violation of Receiving Water Limitations of the General Permit.
11
        114.         Plaintiff is informed and believes, and thereupon alleges, that these discharges of
12
13   contaminated storm water are adversely affecting human health and the environment in violation

14   of Receiving Water Limitations of the General Permit.
15      115.         Every day since at least the beginning of Facility’s operations, that Defendant
16
     CHANNEL LUMBER CO. has discharged and continues to discharge polluted storm water from
17
     its Facility in violation of the General Permit is a separate and distinct violation of Section 301(a)
18
19   of the Act, 33 U.S.C. § 1311(a) against all Defendants. These violations are ongoing and

20   continuous.
21
22                                    SIXTH CAUSE OF ACTION
                 Failure to Properly Train Facility Employees and Pollution Prevention Team
23                   (Violations of Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)
24      116.         Plaintiff re-alleges and incorporates all of the preceding paragraphs as if fully set
25
     forth herein.
26
        117.         Section X.D.1 of the General Permit requires each Facility to establish a Pollution
27
28   Prevention Team who is then responsible for assisting with the implementation of the



                                           COMPLAINT – Page 24
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 25 of 27




     requirements of the General Permit. The Facility is also required to identify alternate team
 1
 2   members to implement the SWPPP and conduct required monitoring when the regularly assigned

 3   Pollution Prevention Team members are temporarily unavailable (due to vacation, illness, out of
 4
     town business, or other absences).
 5
        118.         Section X.H.f of the General Permit also requires that each facility ensure that all
 6
 7   of its Pollution Prevention Team members implementing the various compliance activities of the

 8   General Permit are properly trained in at least the following minimum requirements: BMP
 9   implementation, BMP effectiveness evaluations, visual observations, and monitoring activities.
10
     Further, if a Facility enters Level 1 status, appropriate team members must be trained by a QISP.
11
        119.         Since at least the beginning of Facility’s operations, Defendants have failed to
12
13   properly train Facility employees and the designated members of its Pollution Prevention Team,

14   which has resulted in the General Permit violations alleged herein.
15
16                                  SEVENTH CAUSE OF ACTION
                               (Recovery Under the Catalyst Theory CCP §1021.5)
17
        120.         Plaintiff re-alleges and incorporates all of the preceding paragraphs as if fully set
18
19   forth herein.

20      121.         Under the substantive law of California, if a plaintiff is a catalyst in encouraging a
21   Defendant to voluntarily comply with its legal obligations, the plaintiff may recover its fees and
22
     costs. Graham v. DaimlerChrysler Corp., 101 P.3d 140, 21 Cal. Rptr. 3d 331, 34 Cal. 4th 553
23
     (2004), Tipton-Wittingham v. City of Los Angeles (Cal.Dec. 2, 2004), 34 Cal.4th 604, 21
24
25   Cal.Rptr.3d 371, 101 P.3d. 174, 2004 Cal. LEXIS 11335.

26      122.         A requirement for recovery under the catalyst theory is that a plaintiff first advise
27
     the Defendant of the claim and provide an opportunity to resolve the matter. The Plaintiff in this
28
     case complied by providing both the catalyst and the written notice of the claim to Defendants

                                           COMPLAINT – Page 25
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 26 of 27




     prior to suit as demonstrated in EDEN’s Notice of Intent to Sue attached hereto as Exhibit “A”
 1
 2   and incorporated herein by reference. (Exhibit A, “60-Day Notice of Violations and Intent to File

 3   Suit Under the Federal Water Pollution Control Act (“Clean Water Act”).”)
 4
        123.        In the event Defendants allege the claims are moot or are non-justiciable, then
 5
     Plaintiff must be awarded its fees and costs under California Code of Civil Procedure Section
 6
 7   1021.5 (“Catalyst Theory”).

 8      124.        Since the substantive law of California governs awards of Catalyst Theory fees
 9   (as opposed to Federal law), Plaintiff requests the Court exercise supplemental jurisdiction over
10
     any award of Catalyst Theory fees.
11
                                             RELIEF REQUESTED
12
13          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment providing

14   the following relief:
15
16          1.      Declare Defendants to have violated and to be in violation of the CWA;

17          2.      Issue an injunction ordering Defendants to immediately operate the Facility in
18   compliance with the NPDES permitting requirements contained in the General Permit and the
19
     CWA;
20
            3.      Enjoin Defendants from discharging pollutants from Defendant CHANNEL
21
22   LUMBER CO’s Facility to the surface waters surrounding the Facility until such time as

23   CHANNEL LUMBER CO has developed and implemented an adequate SWPPP and
24   implemented appropriate BMPs;
25
            4.      Order Defendants to pay civil penalties of $51,570 per day/per violation for each
26
     violation of the Act pursuant to 33 U.S.C. §§ 1319(d), 1365(a) and 40 C.F.R. §§ 19.1, 19.2-19.4;
27
28


                                          COMPLAINT – Page 26
                 Case 3:21-cv-00295 Document 1 Filed 01/12/21 Page 27 of 27




            5.      Order Defendants to take appropriate actions to restore the quality of United
 1
 2   States waters impaired by its activities at CHANNEL LUMBER CO’s Facility;

 3          6.      Order Defendants to pay EDEN’s reasonable attorneys’ fees and costs (including
 4
     expert witness fees), as provided by 33 U.S.C. § 1365(d) and applicable California law;
 5
            7.      Award Plaintiff additional attorney fees under California Code of Civil Procedure
 6
 7   §1021.5, to the extent that Plaintiff’s Notice of Intent to Sue directed to Defendants was the

 8   catalyst for Defendants’ voluntary corrective action or cessation of the violations included in
 9   Plaintiff’s Notice, provided that Defendants undertook any such corrective action after receiving
10
     Plaintiff’s Notice, and;
11
            8.      Award such other and further relief as may be just and proper.
12
13
            Dated: January 12, 2020                               Respectfully,
14
15
16                                                                By: /s/ Craig A. Brandt________
                                                                     Craig A. Brandt
17                                                                   Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                          COMPLAINT – Page 27
